Opinion
Per Curiam,
The appellant, Ronald J. Bellan, was convicted by a jury of voluntary manslaughter. Post-verdict motions *204were denied and a three to six year sentence imposed. This appeal followed in which the appellant claims that he was prejudiced by (1) the trial court’s questioning and comments during the trial (2) the holding of one night session and (3) the trial court’s review of the evidence and instructions to the jury. A review of the record does not sustain the appellant’s contention that prejudice resulted from any of the above claims. Cf. Commonwealth v. Leamer, 449 Pa. 76, 295 A.2d 272 (1972); Commonwealth v. Zapata, 447 Pa. 322, 290 A.2d 114 (1972); Commonwealth v. Watts, 358 Pa. 92, 56 A.2d 81 (1948). We have reviewed the record and conclude that the issues raised are without merit.
The judgment of sentence is affirmed.